Case 3:07-cr-02006-DMS Document 166 Filed 04/15/21 PageID.381 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               CASE NO.: 07CR2006-DMS
11                     Plaintiff,            Hon. Dana M. Sabraw
12         v.
                                             ORDER TO DISCLOSE
13   JOSEPH LUCAS, JR.,
14                     Defendant.
15
16
17               IT IS HEREBY ORDERED that the motion to order USPO to disclose
18   evidence is GRANTED, and the evidence should be released as set forth therein.
19               IT IS SO ORDERED.
20
21   Dated: April 14, 2021
22
23
24
25
26
27
28
